COURT OF CRIMINAL APPEALS
                 MANDATE RECEIPT ACKNOWLEDGEMENT



Monday, January 12, 2015
Case Number WR-80,940-01
Flores, Ernesto Tirado Jr. aka Tirado, Ernesto Flores
COA No. Tr. Ct. No. CR-3072-04-C(l)
Hidalgo County, 139th District Court

Pursuant to Rule 51.2(a)(1) T.R.A&TC SJ/fZ^£«.
hereby acknowledge receipt of the mandate'of the Court of Criminal
Appeals ony£». £/. <te/±                   in the above numbered and styled case.

PLEASE RETURN UPON RECEIPT


ATTN: ABEL ACOSTA




                                                                   S10Z97': .;•
                                                               S"W3ddV1VNP« ^ . . a
                                                                    NI03AII :.;